                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

ANTONIA D. LEMON, SR.                                  )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
                                                       )        CIVIL CASE
v.                                                     )        CASE NO. 7:20-CV-13-D
                                                       )
CASSANDRA Y. LEMON,                                    )
                                                       )
                               Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES as moot
plaintiff's application to proceed in forma pauperis [D.E. 1], ADOPTS the conclusion in the
M&R that plaintiff's complaint is frivolous, DISMISSES plaintiff's complaint [D.E. 7] as
frivolous, and DENIES plaintiff's motion for an injunction against state civil proceeding [D.E.
13].


This Judgment Filed and Entered on March 19, 2020, and Copies To:
Anotnia D. Lemon, Sr.                                  (Sent to 802 Giles Place N.E. Leland, NC
                                                       28451via US Mail)


DATE:                                                           PETER A. MOORE, JR., CLERK
March 19, 2020                                         (By) /s/ Nicole Sellers
                                                                Deputy Clerk
